Citation Nr: 0841752	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  97-25 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial compensable rating for shrapnel 
wound scar, right (minor) biceps.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel

INTRODUCTION

The veteran served on active duty from October 1967 to May 
1969.  

This claim initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO) in February 1997 which, in pertinent 
part, granted service connection for a shrapnel wound, right 
biceps, with retained metal fragment, and a 10 percent 
initial evaluation was assigned for that disability; that 
initial evaluation was increased to 20 percent by a rating 
decision issued in June 2002.  The Board reviewed this matter 
in March 2006, at which time the Board denied an increased 
initial evaluation in excess of 20 percent for shrapnel wound 
to the right (minor) biceps, with retained metal fragment.  
In addition, the Board remanded the issue of a separate 
compensable evaluation for shrapnel wound scar, right (minor) 
biceps for further evidentiary development.  Specifically, 
the Board remanded the claim for a VA examination to 
determine whether or not the veteran has any disability, such 
as pain, due to the shrapnel wound scar, separate from 
consideration of the symptoms of the injury to Muscle Group 
(MG) V and the symptoms of the retained shrapnel fragment.  
The matter was again before the Board in April 2007 at which 
time the matter was remanded on the basis that the directed 
development of the Board's March 2006 remand was not 
accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  The matter is once again before the Board.  


FINDING OF FACT

The veteran's shrapnel wound scar is asymptomatic.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for the 
veteran's shrapnel wound scar, right (minor) biceps, have not 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.118, Diagnostic Codes 7802-7805 (2002, 2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The issue in this case (entitlement to assignment of 
an initial separate compensable rating for shrapnel wound 
scar, right minor biceps) is a downstream issue from that of 
service connection.  See VAOPGCPREC 8-2003.  However, the 
appellant was not given initial VCAA notice prior to the 
February 1997 decision on appeal since the decision was 
rendered prior to the enactment of the VCAA.  Subsequent to 
that decision, in May 2007, the veteran was given notice of 
the VCAA with respect to his claim for an initial compensable 
rating for shrapnel wound scar, right (minor) biceps.  
Accordingly, it can be argued that the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In a letter dated in May 2007, the appellant was 
informed of applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  The appellant was also informed that VA 
would obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  Regarding the 
specific criteria for rating skin disabilities, notably a 
scar, the May 2007 letter did not include the criteria.  
However, both the March 2006 and April 2007 Board remands, 
copies of which were given to the veteran, contain pertinent 
criteria for rating scar disabilities.  In addition, the 
veteran's representative, in written argument in October 
2008, referred to these pertinent criteria.  Thus, the Board 
finds that VA's duty to notify has been fulfilled and any 
defect in the timing of such notice constitutes harmless 
error.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, the Board acknowledges that an error by VA in 
providing notice of the information and evidence necessary to 
substantiate a claim under 38 U.S.C.A. § 5103(a) is 
presumptively prejudicial and that in such a case the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007); Simmons v. Nicholson, 487 
F.3d 892 (Fed. Cir. 2007).  With respect to the present claim 
for an increased initial rating, the Board finds that the 
appellant is not prejudiced by a decision at this time since 
the claim is being denied.  Therefore, any notice defect, to 
include disability rating and effective date, is harmless 
error since no disability rating or effective date will be 
assigned.  Moreover, the appellant was provided with the 
disability and effective date elements in a letter dated in 
May 2007.

For an increased-compensation claim, such as this one, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vasquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
However, as the instant appeal originates from the grant of 
service connection for the disability at issue, the 
requirements of Vazquez-Flores are inapplicable.  See Goodwin 
v. Peake, 11 Vet. App. 128 (2008).  

The Board also finds that the RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim, including 
obtaining medical records identified by the appellant.  
Regarding affording the veteran examinations during the 
pendency of this appeal, the veteran was afforded VA 
examinations for his service-connected shrapnel wound, right 
minor biceps.  In specific regard to the shrapnel wound scar, 
right minor biceps, the veteran was scheduled for a VA 
examination in April 2008 pursuant to the Board's remands of 
March 2006 and April 2007.  However, he failed to report to 
this examination.  Evidence that could have been obtained 
from this examination could have been material to the claim.  
See 38 C.F.R. § 3.655(b); See Charles v. Principi, 16 Vet. 
App. 370 (2002) (Observing that under 38 U.S.C.A. 
§ 5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").  In any 
event, the Board finds that the record as it stands includes 
sufficient competent evidence to decide the claim.  See 38 
C.F.R. § 3.159(c)(4).  Under these circumstances, a decision 
will be made based on the evidence presently of record.  
38 C.F.R. § 3.655.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim decided herein and that adjudication of the claim at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Analysis

Pertinent Rating Criteria

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case regarding an increased rating claim, the appeal 
arises from the original assignment of a disability 
evaluation following an award of service connection, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

The regulations for evaluation of skin disabilities were 
revised, effective August 30, 2002.  When regulations are 
changed during the course of an appeal, such as in this case, 
the criteria that are to the advantage of the veteran should 
be applied.  VAOPGCPREC 3-2000.  See also 38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  The 
revised regulations, however, may not be applied prior to the 
effective date of the change.

Under the old criteria, a 10 percent rating may be assigned 
for scars which are superficial, tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (2002).  A 10 percent rating may also be assigned for 
superficial scars that are poorly nourished with repeated 
ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).

The revised criteria provide, if a scar on other than the 
head, face or neck is superficial (not associated with soft 
tissue damage) and does not cause limited motion, a maximum 
10 percent rating is assigned if affecting an area or areas 
of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 
4.118, Diagnostic Code 7802 (2008).

A superficial and unstable (involving frequent loss of 
covering of skin over the scar) scar will be assigned a 
maximum 10 percent rating. 38 C.F.R. § 4.118, Diagnostic Code 
7803 (2006). A superficial scar which is painful on 
examination is rated 10 percent. 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2008).

Scars may continue to also be rated based on any limitation 
of function of the part affected. 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2008).

Discussion

It should be reiterated at the outset that the veteran did 
not report to a scheduled VA examination in April 2008 and 
that evidence that could have been obtained from this 
examination could have been material to the claim.  See 38 
C.F.R. § 3.655(b); See Charles v. Principi, 16 Vet. App. 370 
(2002).  Accordingly, a decision was made based on the 
available evidence of record.  

Based on the medical evidence of record regarding the 
veteran's shrapnel fragment wound scar, right minor biceps, 
the Board has determined that a compensable rating is not 
warranted for the scar under Diagnostic Codes 7802 to 7805 
under either the old or new criteria, from the date of the 
grant of service connection.  

The veteran's service treatment records do not specifically 
reference a scar to his right upper extremity; rather, they 
note that he had a retained fragment wound, right biceps.  In 
January 1997, the veteran underwent a VA examination to 
assess his right upper extremity disability.  The VA examiner 
reported that the veteran had been hit in his right biceps 
doing mine sweeping in late 1968, noted the veteran's 
subjective complaints that his right biceps region 
occasionally ached, especially in cold weather, and went on 
to record objective findings.  Such findings included a 0.5 
centimeter barely visible scar on the left anterior biceps 
region near the antecubital fossae.  He also noted that this 
was well healed and nontender without any penetration and 
there was no evidence of any damage to the biceps, no 
adhesions, no loss of strength, no pain and no herniation.  
It appears that this examiner inadvertently referred to the 
veteran's left biceps when he actually meant the veteran's 
right biceps.  This is especially so when considering that 
the purpose of the examination was to evaluate the veteran's 
right biceps.  In any event, the examiner's final diagnosis 
of fragment of shrapnel in right biceps, essentially 
asymptomatic, does not suggest a symptomatic scar of the 
right biceps.  The veteran's complaint at a subsequent VA 
examination, in March 1999, was that he experienced 
discomfort in the right biceps region and that it 
occasionally ached, especially in cold weather.  Findings at 
that examination revealed that the veteran was somewhat 
tender in the mid biceps region on compression of the mid 
biceps.  An April 2000 VA outpatient record reflects the 
veteran's complaint that his right arm hurt from shrapnel in 
his biceps.  The veteran similarly complained at a VA 
examination in August 2005 that the shrapnel in the right 
biceps gave him "a pain of 3 and flare to 5 just working 
with his attempts or attempting to lift things."  He was 
diagnosed at that time as having shrapnel in the right biceps 
muscle causing pain and weakness on repeated use.  

As is evident from the above-noted pertinent evidence, there 
are no findings or complaints by the veteran of a symptomatic 
scar of the right minor biceps.  Rather the veteran's 
complaints and findings pertain to the shrapnel wound itself.  
Moreover, a September 2006 VA examiner stated that the 
veteran's right upper arm was examined under a high powered 
light and that no residual shrapnel scar had been identified.  
He went on to note that the veteran was asked to locate the 
scar on the right upper arm and he was unable to do so.  The 
examiner noted that skin folds along the veteran's upper arms 
were symmetrical, right and left, without induration or 
changes in skin pigmentation.  He also noted there was no 
visible shrapnel residual such as peppering.  Skin contour in 
the right upper arm was noted to be smooth.  Photographs were 
taken of the veteran's right upper arm and attached to the 
examination report.  The examiner diagnosed the veteran as 
having service-connected right bicep shrapnel injury to 
muscle group V.  Residual entrance scar was not found on 
exam.  Right humerus x-ray was positive for retained metal 
fragment in the soft tissue surrounding the distal humorous.

Based on the findings above, the Board finds that a separate, 
compensable rating is not warranted for the veteran's 
shrapnel wound scar, right minor biceps.  See Esteban, supra.  
Where, as here, the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not for 
application.  38 U.S.C.A. § 5107 (West 2002).

The Board has considered the veteran's representative's 
written argument in October 2008 regarding the "ambiguous" 
nature of the regulations with respect to whether multiple 
scars are to be rated separately or as one disability.  
However, further consideration of this argument is not 
relevant to this claim in view of the facts and conclusions 
stated above.

Lastly, the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1). In this regard, the Board finds that 
there has been no showing by the veteran that he has a 
shrapnel wound scar, right minor biceps, that has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to an initial compensable evaluation for shrapnel 
wound scar, right minor biceps, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


